Exhibit 10.1

LOGO [g72152image002.jpg]

SECOND AMENDMENT TO CONFIDENTIAL CONSULTING AGREEMENT

This second amendment (the “Second Amendment”) to the Confidential Consulting
Agreement dated July 9, 2007 (the “Agreement”) by and between the parties
hereto, is executed as of the date below (the “Effective Date”), by and between
Financial Leadership Group, LLC, a California limited liability company (“FLG”),
and TiVo, Inc. (“Client”).

RECITALS

WHEREAS, FLG is in the business of providing certain financial services; and,

WHEREAS, Client wishes to retain FLG to provide and FLG wishes to provide such
services to Client on the terms set forth herein; and,

WHEREAS, the parties hereto wish to extend the term of the Agreement;

NOW, THEREFORE, in consideration of the mutual covenants set forth in the
Agreement, the parties hereto agree as follows:

 

1.    Term.

   The term of the Agreement is hereby extended until November 9, 2007, and
shall automatically renew in 30 day increments.

2.    Termination.

   Paragraph 4(B) of the Agreement is amended to provide for 30 days’ notice of
termination.

3.    Miscellaneous.

   All other terms and conditions of the Agreement remain unchanged. This Second
Amendment shall be incorporated in the Agreement as Exhibit C.

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
Effective Date.

 

CLIENT:

 

TiVo Inc.,

 

a Delaware corporation.

   

FLG:

 

Financial Leadership Group, LLC,

 

a California limited liability company.

By:   Nancy Kato     By:   Jeffrey S. Kuhn Signed:   /s/ Nancy Kato     Signed:
  /s/ Jeffrey S. Kuhn Title:   Senior Vice President, Human Resources     Title:
  Managing Partner Address:  

2160 Gold Street

P.O. Box 2160

Alviso, CA 95002

    Effective Date: October 2, 2007. Tel:   (408) 519-9100       Fax:   (408)
519-5330       Email:   nancykato@tivo.com      

REMAINDER OF THIS PAGE LEFT BLANK